Bond, J. —
This is an action of replevin for one hundred and fifty bags of sugar and twenty-six barrels of sugar of the alleged value of $964. The petition is in the usual form. The answer was a general denial, except the possession of the property by defendants, *468■which was admitted and claimed to be lawful, and a demand made a return of the property. The court gave judgment for the defendants. Plaintiff has appealed.
The case comes to this court upon a certificate of judgment by the clerk and an original and “amended and enlarged abstract filed by appellant.” A careful examination of these shows that the bill of exceptions neither incorporates the motion for new. trial, nor directs the clerk to copy the same therein. This omission is fatal to the review of any matters of mere exception taken on the trial in the court belo#. State v. Griffin, 98 Mo. 682; Nichols v. Stevens, 123 Mo. 119; Critchfield v. Linville, 140 Mo. 191; R. S. 1889, sec. 2304. In this state of the record we can only consider the objections arising under the record proper. An inspection of this does, not show that the court erred in rendering judgment for the defendants. It will therefore be affirmed.
All concur.